DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-10, 13-16, 22-25, and 28-35, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallack (US PGPUB 2011/0280472 A1).

As per claim 1, Wallack discloses a system for providing extrinsic calibration of a camera to a relative working environment of a programmable motion device that includes an end-effector (Wallack, Fig. 1:120:125, and Fig. 3:300, and paragraphs 32-33 and 55, discloses a robot with a calibration plate affixed to an end effector with a plurality of cameras mounted in space for use in performing a machine vision to robot calibration), said system comprising: 
a fiducial located at or near the end-effector (Wallack, Fig. 1:120:125, and paragraph 32); 
at least one camera system for viewing the fiducial as the programmable motion device moves in at least three degrees of freedom, and for capturing a plurality of images containing the fiducial (Wallack, paragraphs 32 and 43, discloses environment 100 having a robot with a calibration plate affixed to an end effector with a plurality of cameras mounted in space for use in performing a machine vision to robot calibration in accordance with an illustrative embodiment of the present invention, and also please see paragraphs 55-56, which discloses The end effector is then moved to a plurality of poses and images are obtained of the calibration plate in each of the plurality of poses in step 320); and 
a calibration system for analyzing the plurality of images to determine a fiducial location with respect to the camera to permit calibration of the camera with the programmable motion device (Wallack, Fig. 3:340:342:345, and paragraph 63, discloses The calibration system then solves the linear system to identify transforms in robot base coordinates in step 340).

As per claim 7, Wallack further discloses the system as claimed in claim 1, wherein the calibration system constructs a matrix for each of the plurality of images of the fiducial (Wallack, paragraphs 42 , 43 and 44, discloses The transform G maps from the robot's coordinate system to the machine vision system's coordinate system ).

As per claim 8, Wallack further discloses the system as claimed in claim 7, wherein the calibration system concatenates extrinsic parameters of the camera to the programmable motion device (Wallack, paragraphs 40, 44 and 76, discloses extrinsic parameters).

As per claim 9, Wallack further discloses the system as claimed in claim 8, wherein the calibration system employs non-linear least square optimization (Wallack, paragraphs 42-44, equations in paragraphs 42-44, defined uses non-linear least square optimization).

As per claim 10, Wallack further discloses the system as claimed in claim 1, wherein the camera is positioned on an automated carrier (Wallack, paragraphs 13 and 14, discloses camera may be mounted on an articulated arm and/or end effector of the robot).

As per claim 13, Wallack further discloses the system as claimed in claim 1, wherein the fiducial is positioned on a calibration unit that is attached to the end-effector (Wallack, Fig. 3:315, and paragraph 55).

As per claim 14, Wallack further discloses the system as claimed in claim 13, wherein the calibration unit includes coupling portion for coupling to the end-effector (Wallack, Fig. 1, and paragraph 34, discloses, the calibration plate….affixed to the end effector 120), and a transverse portion that is transverse to the coupling portion, the transverse portion including a plurality of features positioned on mutually opposing sides of the transverse portion (Wallack, Fig. 1, and paragraph 34).

As per claim 15, Wallack further discloses the system as claimed in claim 14, wherein the plurality of features are further positioned on mutually opposing sides of the end-effector (Wallack, Fig. 1, and paragraph 34).

As per claim 16, Wallack discloses a method for providing extrinsic calibration of a camera to a relative working environment of a programmable motion device that includes an end-effector (Wallack, Fig. 1:20:125, and Fig. 3:300, and paragraphs 32-33, and 55, discloses a robot with a calibration plate affixed to an end effector with a plurality of cameras mounted in space for use in performing a machine vision to robot calibration), said method comprising: 
viewing with a camera system a fiducial located at or near the end-effector as the programmable motion device moves in at least three degrees of freedom (Wallack, paragraphs 32 and 43, discloses environment 100 having a robot with a calibration plate affixed to an end effector with a plurality of cameras mounted in space for use in performing a machine vision to robot calibration in accordance with an illustrative embodiment of the present invention, and also please see paragraphs 55-56, which discloses The end effector is then moved to a plurality of poses and images are obtained of the calibration plate in each of the plurality of poses in step 320);
analyzing the plurality of images to determine a fiducial location with respect to the camera to permit calibration of the camera with the programmable motion device (Wallack, Fig. 3:340:342:345, and paragraph 63, discloses The calibration system then solves the linear system to identify transforms in robot base coordinates in step 340).

As per claim 22, Wallack further discloses the method as claimed in claim 16, wherein the step of analyzing the plurality of images includes constructing a matrix for each of the plurality of images of the fiducial (Wallack, paragraphs 42 , 43 and 44, discloses The transform G maps from the robot's coordinate system to the machine vision system's coordinate system).

As per claim 23, Wallack further discloses the method as claimed in claim 22, wherein the step of analyzing the plurality of images includes concatenating extrinsic parameters of the camera to the programmable motion device (Wallack, paragraphs 40, 44 and 76, discloses extrinsic parameters).

As per claim 24, Wallack further discloses the method as claimed in claim 23, wherein the step of analyzing the plurality of images includes employing non-linear least square optimization (Wallack, paragraphs 42-44, equations in paragraphs 42-44, defined uses non-linear least square optimization).

As per claim 25, please see the analysis of claim 10.

As per claim 28, Wallack further discloses the method as claimed in claim 16, wherein the steps of viewing with the camera system the fiducial as the programmable motion device moves in at least three degrees of freedom, capturing the plurality of images containing the fiducial (Wallack, Fig. 3:320), and analyzing the plurality of images to determine the fiducial location all occur during the processing of objects with the programmable motion device (Wallack, paragraphs 13 and 56, discloses The end effector is then moved to a plurality of poses and images are obtained of the calibration plate in each of the plurality of poses in step 320. Illustratively, the motion among those poses includes rotations around at least two non-parallel axes. Further, to obtain better calibration information, the angle of rotation should be at least 5.degree).

As per claim 29, Wallack discloses a method for providing extrinsic calibration of a camera to a relative working environment of a programmable motion device that includes an end-effector (Wallack, Fig. 1:20:125, and Fig. 3:300, and paragraphs 32-33, and 55, discloses a robot with a calibration plate affixed to an end effector with a plurality of cameras mounted in space for use in performing a machine vision to robot calibration), said method comprising: 
capturing a plurality of images containing a fiducial located at or near the end-effector as the programmable motion device, said capturing the plurality of images occurring while the programmable motion device moves in at least three degrees of freedom during the processing of objects with the programmable motion device (Wallack, paragraphs 32 and 43, discloses environment 100 having a robot with a calibration plate affixed to an end effector with a plurality of cameras mounted in space for use in performing a machine vision to robot calibration in accordance with an illustrative embodiment of the present invention, and also please see paragraphs 55-56, which discloses The end effector is then moved to a plurality of poses and images are obtained of the calibration plate in each of the plurality of poses in step 320); and analyzing the plurality of images to determine a fiducial location with respect to the camera to permit calibration of the camera with the programmable motion device during the processing of objects with the programmable motion device (Wallack, Fig. 3:340:342:345, and paragraphs 13 and 63, discloses The calibration system then solves the linear system to identify transforms in robot base coordinates in step 340).

As per claim 30, please see the analysis of claim 22.

As per claim 31, please see the analysis of claim 23.

As per claim 32, please see the analysis of claim 24.

As per claim 33, please see the analysis of claim 13.

As per claim 34, please see the analysis of claim 14.

As per claim 35, please see the analysis of claim 15.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6 and 17-21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallack (US PGPUB 2011/0280472 A1) and further in view of Crawford (US PGPUB 2017/0252114 A1).

As per claim 2, Wallack further discloses the system as claimed in claim 1, wherein the Wallack does not explicitly disclose fiducial is an LED.
Crawford discloses fiducial is an LED (Crawford, paragraph 93, discloses The tracking markers 906 may be light emitting diodes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wallack teachings by implementing fiducial as LED to the system, as taught by Crawford.
The motivation would be to maximize the accuracy of the positional measurements (paragraphs 6 and 43), as taught by Crawford.

As per claim 3, Wallack in view of Crawford further discloses the system as claimed in claim 2, wherein the LED provides intermittent visible illumination (Crawford, paragraph 47, discloses the markers 118 coupled to the end-effector 112 are active markers which comprise infrared light-emitting diodes which may be turned on and off).

As per claim 4, Wallack in view of Crawford further discloses the system as claimed in claim 2, wherein the LED provides intermittent infra-red illumination (Crawford, paragraph 47, discloses the markers 118 coupled to the end-effector 112 are active markers which comprise infrared light-emitting diodes which may be turned on and off).

As per claim 5, Wallack further discloses the system as claimed in claim 1, wherein the Wallack does not explicitly disclose fiducial is retroreflective.
Crawford discloses fiducial is retroreflective (Crawford, paragraph 40, discloses markers 118 may include retro-reflective markers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wallack teachings by implementing fiducial as retroreflective marker to the system, as taught by Crawford.
The motivation would be to maximize the accuracy of the positional measurements (paragraphs 6 and 43), as taught by Crawford.

As per claim 6, Wallack further discloses the system as claimed in claim 5, wherein the retroreflective fiducial is at least partially spherically shaped (Crawford, paragraphs 47 and 68).

As per claim 17, please see the analysis of claim 2.

As per claim 18, please see the analysis of claim 3.

As per claim 19, please see the analysis of claim 4.

As per claim 20, please see the analysis of claim 5.

As per claim 21, please see the analysis of claim 6.


Claim(s) 11-12 and 26-27, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallack (US PGPUB 2011/0280472 A1) and further in view of Wait (US PGPUB 2016/0210510 A1).

As per claim 11, Wallack further discloses the system as claimed in claim 1, wherein the Wallack does not explicitly disclose camera is positioned on a non-automated carrier.
Wait discloses camera is positioned on a non-automated carrier (Wait, paragraph 32, discloses camera 160 may be positioned on refrigerator doors….and shelves).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wallack teachings by directing a camera on a shelf, as taught by Wait.
The motivation would be to select suitable images from camera (paragraph 1), as taught by Wait.

As per claim 12, Wallack further discloses the system as claimed in claim 1, wherein the Wallack does not explicitly disclose camera is positioned on a bin.
Wait discloses camera is positioned on a bin (Wait, paragraph 32, discloses camera 160 may be directed towards any particular one of or combination of bins 140, drawers 142,).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wallack teachings by directing a camera on a bin, as taught by Wait.
The motivation would be to select suitable images from camera (paragraph 1), as taught by Wait.

As per claim 26, please see the analysis of claim 11.

As per claim 27, please see the analysis of claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633